OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 October 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed 25 May 2016 has been (re)considered in full by the Examiner. 

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 20 July 2020 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 20 October 2020 has been entered. New claims 24-26 have been added. As such, claims 1-4, 6, 7, 10-20, and 22-26 are pending and have been examined on the merits. 
Applicant’s amendments to the claims have overcome the objection to claim 1 previously set forth in the Final Office Action. As such, the objection has been withdrawn. 

Claim Objections
Claims 1, 3, 4, 24, and 26 are objected to because of the following informalities:
In claim 1, amend “water based” to “water-based”; please amend “poly condensed” to “poly-condensed”, in order to eliminate awkward claim language
In claim 1, amend as follows: “wherein the flash rush inhibitor is selected from [[a]]the group consisting of”, as the amendment constitutes proper language for Markush groups (see MPEP 2117 and 2173.05(h) for guidelines regarding Markush groups)
In claim 3, please amend “water based” and “poly condensed” as set forth above in the objection to claim 1
In claim 4, please amend “water based” and “poly condensed” as set forth above in the objection to claim 1
In claim 24, please amend “water based” and “poly condensed” as set forth above in the objection to claim 1
In claim 24, please amend the Markush group language as set forth above in the objection to claim 1
In claim 26, please amend “water based” and “poly condensed” as set forth above in the objection to claim 1
In claim 26, please amend the Markush group language as set forth above in the objection to claim 1
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10, 11, 13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Colreavy et al. (US 2010/0330380 A1; “Colreavy”) in view of Byrne et al. (US 2010/0178521 A1; “Byrne”), Nakagawa et al. (US 2007/0020467 A1; “Nakagawa”), and the Handbook of Green Chemicals (“Part I: Trade Name References.” Handbook of Green Chemicals (2nd Edition), by Michael Ash and Irene Ash, Synapse Information Resources, Inc., 2004, v-vi, pp. 1077–1078.; “Handbook of Green Chemicals”) (all references previously cited and relevant copies previously provided). Scherer et al. (US 6,309,697; “Scherer”) (previously cited) is relied upon as an evidentiary reference for the basis of the rejection.
Regarding claims 1, 2, 6, 7, 10, 11, 13, 16, and 19, Colreavy discloses a chromium-free sol-gel coating composition for a metal substrate that confers the properties of corrosion resistance, barrier protection, and high adhesion to the metal substrate [Abstract; 0086] (claim 1, a chromium-free coating composition for treating a metal-surface). The sol-gel coating composition comprises a hydrolyzed organosilane in the presence of water [Abstract; 0015, 0016, 0030, 0036, 0087], where one of ordinary skill in the art recognizes that the ‘gel’ is formed from polycondensation of the hydrolyzed organosilane. The organosilane is selected from, inter alia, tetraethyl (claim 3, recited species). Colreavy discloses that the organosilane is present in the coating composition in an amount of about 40 weight percent [0277, Example 15; 0279, Example 16] (claim 1, 10-90 percent by weight of a water-based poly condensed silane solution comprising one or more organo-functional silanes).
Colreavy discloses that the coating composition comprises an acid catalyst to hydrolyze the organosilane, such as nitric acid or acetic acid [0016, 0034, 0126-0128]. The acid catalyst is present in the coating composition in an amount of about 4 weight percent [0277, Example 15; 0279, Example 16] (claim 1, 0.5-5 percent by weight of a hydrolyzing agent; claim 2, wherein the hydrolyzing agent is selected from the group consisting of nitric acid and acetic acid). The Examiner notes that Colreavy also discloses that basic catalysts may also be used [0126]. 
Colreavy discloses that the coating composition comprises a corrosion inhibitor that can be any organic or inorganic inhibitor [Abstract; 0007, 0008, 0137, 0141, 0143] (claim 1, flash rust inhibitor).
Colreavy discloses that the coating composition further comprises additives, including antimicrobial agents, hardeners, defoaming agents, wetting agents, and crosslinking agents [Abstract; 0018, 0042, 0095-0097, 0137, 0152]. Further, hardeners such as nanoparticles of silica, alumina, or zirconia are added to the sol-gel mixture to impart hard wearing properties and scratch proof properties [0093]. Colreavy also discloses in an alternative embodiment that the colloidal silica Levosil® is present in the (claim 1, 0.5-20 percent by weight of a pigment; claim 10, wherein the pigment is selected from the group consisting of silica, alumina, and combinations thereof). The Examiner notes that the specification does not provide any functionality in terms of the pigment and merely lists species including nano silica and nano alumina as pigments [page 11]. As such, the Examiner is left to presume that the hardener disclosed by Colreavy reads on the pigment limitation.
Colreavy discloses that the sol-gel coating can be applied to steel substrates, wherein the coating thickness is 3.5 (±0.5) µm [0186, 0228] (claim 11, a steel substrate coated with the chromium-free coating composition as claimed in claim 1; claim 13 wherein a thickness of the coating formed from the coating composition is 500 nm to 200 micron).
Colreavy is silent regarding the presence and amounts of a curing agent and a film forming agent, respectively, in the sol-gel coating composition (claim 1), as well as a specific amount and species of defoamer present in the coating composition (claim 19). Colreavy is also silent regarding the corrosion inhibitor being selected from a group consisting of C12-C14 (2-benzothiazolylthio) succinic acid tertiary amine salts, ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts and mixtures thereof, as well as the amount of said inhibitor included in the coating composition (claim 1). 
Nakagawa discloses a film forming composition comprising a hydrolysis-condensation product obtained by hydrolyzing and condensing silane monomers in the presence of a basic catalyst and an organic solvent [Abstract; 0012]. The silane inter alia, n-butyldiethanolamine, and is used in an amount of 0.0001 to 1 mol for 1 mol of the silane component [0068, 0072] (claim 1, curing agent). The Examiner notes that Applicant’s description of the curing agent [page 11] is synonymous to the art recognized definition of a catalyst (i.e. used to accelerate the rate of reaction and to reduce the temperature). As such, the Examiner is reasonably interpreting the basic catalyst as meeting the limitation of the claimed curing agent, based on the specification. 
The Examiner notes that 0.0001 to 1 mol of n-butyldiethanolamine for 1 mol of, e.g., TEOS, at the claimed amount of 10 weight percent (lower limit of claim 1), corresponds to 0.00077 to 7.7 weight percent of n-butyldiethanolamine. Further, 0.0001 to 1 mol of n-butyldiethanolamine for 1 mol of TEOS at the claimed amount of 90 weight percent (upper limit of claim 1), corresponds to 0.0069 to 69 weight percent of n-butyldiethanolamine. The implicit weight percent range for the amount of n-butyldiethanolamine relative to the silane component taught by Nakagawa encompasses the presently claimed range.
Byrne discloses a chromium-free coating composition that increases the corrosion resistance of metal to which the coating is applied, such as galvanized steel [Abstract; 0005, 0027]. The coating composition comprises an aqueous solution of hydrolyzed silanes, a stabilizing agent, metal oxides such as colloidal silica, surfactants and water [0027]. The silanes are organofunctional silanes such as, inter alia, vinyltrimethoxysilane and glycidoxypropyltrimethoxysilane [0050, 0057]. Byrne teaches inter alia, polyethylene glycol, and is present in the coating composition in an amount of 3 to 30 weight percent [0086, 0087, 0089] (claim 1, 0.5-30 percent by weight of a film forming agent; claim 7, recited species). Byrne also teaches that organic surfactants are included in the composition to aid in the wetting and leveling of the coating, wherein the surfactant is, inter alia, silicone based, and is present in the composition in an amount of 0.01 to 5 weight percent [0093-0095] (claim 19, 2 percent by weight or less of a defoamer and leveling agent, wherein said defoamer and leveling agent is a silicon solution or a derivative of a silicon solution). The Examiner notes that Applicant’s specification is silent regarding any description of the defoamer/leveling agent, other than the claimed species. As such, the Examiner is reasonably interpreting the surfactant that aides in the leveling of the coatings as meeting the limitation of defoamer/leveling agent.
The Handbook of Green Chemicals (hereinafter “The Handbook”), published in 2004, states that it: “is an important source of information for those involved in all aspects of the chemical industry. It addresses the need for industrial formulators and those concerned with safety issues to know which chemicals, as either trade names or generic, can satisfy function and application demands while meeting specific environmental and human safety requirements” [Preface]. Further, “this reference describes more than 9500 trade names, chemicals, and materials that provide one or 12-C14 (2-benzothiazolylthio)succinic acid tertiary amine salts, 10-25% of ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts, 10-25% of zinc salts of branched (C6-C19) fatty acids, < 2.5% of zinc salts of naphthenic acid, and 10-25% of morpholine benzoate [col 6, 27-37]. 
Colreavy, Nakagawa, and Byrne are all directed toward corrosion-inhibiting coating compositions applied to metal substrates. The Handbook of Green Chemicals is considered an essential reference for formulators in the chemical industry, including in the art of coating compositions, in search of environmentally friendly chemicals, and is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sol-gel coating composition of Colreavy by including n-butyldiethanolamine as a basic catalyst for condensation (i.e. a curing agent) in an amount of 0.0001 to 1 mol relative to 1 mol of the organosilane, as taught by Nakagawa, in order to accelerate the rate of the condensation reaction and decrease the reaction temperature.
It also would have been obvious before the effective filing date to have included 3 to 30 weight percent of polyethylene glycol (film forming agent) and 0.01 to 5 weight percent of a silicone-based surfactant (defoamer and leveling agent), as taught by Byrne, in order to retard the precipitation of the condensate and increase the coating stability over a longer period of time, and to aid in the wetting and levelling of the coating, respectively. 
Further, it would have been obvious before the effective filing date to have utilized SER-AD® FA 379, in an amount of 0.1 to 0.6 wt.% (relative to the total weight of the coating composition), as taught by The Handbook of Green Chemicals, as the corrosion inhibitor in the (aqueous) sol-gel coating composition of Colreavy, as SER-AD® FA 379 would have been recognized within the art as an environmentally friendly, aqueous, flash rust corrosion inhibitor for aqueous paints and coatings (see MPEP 2144.07) that provides superior corrosion protection. 
The sol-gel coating composition of modified Colreavy would have comprised all of the components as set forth above, and would have further comprised 0.00077 to 69 (claim 1 curing agent; claim 6), 3 to 30 weight percent of polyethylene glycol (claim 1, film forming agent; claim 7), 0.01 to 5 weight percent of a silicone-based surfactant (claim 19), and from 0.1 to 0.6 wt.% of SER-AD® FA 379 as the flash rust corrosion inhibitor, and would also would have been coated on a galvanized steel substrate as it was art recognized that organosilane-based coating compositions could be applied to galvanized steel substrates, as taught by Byrne (see MPEP 2144.07), and thus would have been prima facie obvious before the effective filing date of the invention. Given that the flash rust inhibitor is included in the composition, of which is water-based, it reads on, “wherein the flash rust inhibitor is in the form of an aqueous solution”. 
The Examiner notes that in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (see MPEP 2144.05(I)). 
Since FA 379 includes 20-50 wt.% total (i.e., 10-25 wt.% + 10-25 wt.%) of C12-C14 (2-benzothiazolylthio)succinic acid tertiary amine salts and ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts, and is included in the sol-gel coating composition in an amount of 0.1 to 0.6 wt.%, through simple calculation, the total amount of both C12-C14 (2-benzothiazolylthio)succinic acid tertiary amine salts and ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts would have been from 0.02 to 0.3 wt.% relative to the total weight of the sol-gel coating composition, of which overlaps and therefore renders obvious the claimed range of 0.1 to 3 wt.% (see MPEP 2144.05(I)). In other words, the aforesaid salts that comprise 20-50 wt.% of FA 379 read on the claimed flash rust inhibitor species, and since the 
Regarding claim 3, the Examiner notes that claim 3 recites “0-5 wt.% tetraethoxy silane (TEOS)”. The Examiner is interpreting the recited limitation where the absence of tetraethoxy silane, i.e., 0 weight percent tetraethoxy silane, meets the limitation of the claim. Given that Colreavy discloses that the organosilane is selected from inter alia, tetraethyl orthosilicate (TEOS) (also, tetraethoxy silane), glycidoxypropyltrimethoxysilane, mercaptopropylmethoxysilane, trimethoxy(vinyl)silane, and aminopropyltriethoxysilane, it would have been obvious to one of ordinary skill in the art to have selected glycidoxypropyltrimethoxysilane as the organosilane in the coating composition, which is encompassed within the scope of the present claims. The coating composition of Colreavy would have comprised glycidoxypropyltrimethoxysilane as the organosilane and tetraethoxy silane would not have been present in the coating composition, thereby meeting the limitations of claim 3.
Regarding claim 4, it is the Examiner’s position that although modified Colreavy does not explicitly teach hydrolyzing the silane solution at a pH of 4-6.5 for 16 hours at room temperature with continuous stirring at a speed of 300-800 rpm as presently claimed, the recited limitation is a product-by-process limitation. The Examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Regarding claim 18, given that the sol-gel coating composition of modified Colreavy, described above, is substantially identical to the present claimed chromium free coating composition in terms of the species and proportions of each of the components in the composition, as well as the substrate material which the coating composition is applied thereon, in the absence of objective evidence to the contrary, there is a reasonable expectation that the steel substrate with the sol-gel coating coated thereon of modified Colreavy would inherently exhibit weldability. The Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 (I)). 
Additionally or alternatively, the Examiner notes that the recitation of “weldable” does not confer any definitive limitation regarding the quality or type of weld the surface is capable of into the interpretation of the claim (i.e., there are different types of welding – heat welding, using adhesive to weld articles to one another, ultrasonic bonding, melting a resin onto a substrate and allowing it to cool). Therefore, the Examiner is .

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Colreavy in view of Nakagawa, Byrne, and the Handbook of Green Chemicals as applied to claim 1 above, and further in view of Noh et al. (US 2009/0252952 A1; “Noh”) (previously cited).
Regarding claim 12, modified Colreavy discloses the sol-gel coating composition as set forth above in the rejection of claim 1 under 35 U.S.C. 103.
Colreavy is silent regarding the sol-gel coating composition coated on a fuel tank. 
Noh discloses a chromium-free, water-based coating composition comprising silanes, binder resin, and additional additives including a wetting and defoaming agent, that exhibits corrosion resistance [Abstract; 0001, 0009, 0020]. The silanes are hydrolyzed in water, and preferable silanes include glycidoxypropyltriethoxysilane and amminopropyltriethoxysilane [0022]. Noh teaches that the coating composition is applied to a steel sheet for use in a fuel tank requiring corrosion resistance [0001, 0006]. 
Colreavy and Noh are both directed toward chromium-free coating compositions coated onto steel substrates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated the sol-gel coating composition onto a steel fuel tank, as it would have been art recognized as suitable for coating fuel tanks 
Regarding claim 14, Colreavy discloses that the coating thickness is 3.5 (±0.5) µm, as set forth above, thereby meeting the limitation of claim 14.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colreavy in view of Nakagawa, Byrne, and the Handbook of Green Chemicals as applied to claims 1 and 11 above, and further in view of Kolberg et al. (US 2008/0127859 A1; “Kolberg”) (previously cited).
Regarding claims 15 and 17, modified Colreavy discloses the sol-gel coating composition as set forth above in the rejection of claims 1 and 11 under 35 U.S.C. 103.
Colreavy is silent regarding the sol-gel coating composition coated on a galvannealed substrate, and is also silent regarding the pH of the coating composition being from 3 to 9. 
Kolberg discloses an environmentally-friendly coating composition that exhibits high-corrosion resistance when coated on steel and zinc-rich metallic surfaces [Abstract; 0008]. The coating composition is water based (aqueous) [Abstract; 0022] and comprises hydrolyzed silanes, including, inter alia, glycidoxypropyltrimethoxysilane and aminopropyltriethoxysilane [0004, 0014, 0015, 0082, 0101], a compound that improves the properties of the coating, such as monoethanolamine or triethanolamine [0142], sodium nitrite as a rust inhibitor [0143-0145], an ethylene glycol compound to homogenize the formation of the coating [0155], acetic acid as a catalyst for the hydrolysis of the silane [0162] and additional additives, including, inter alia, defoamers 
Modified Colreavy and Kolberg are both directed toward coating compositions comprising hydrolyzed silanes, where said coating compositions provide metal substrates with corrosion resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated the sol-gel coating composition onto a galvannealed substrate, as it would have been art recognized as suitable for coating galvannealed substrates (see MPEP 2144.07). Further, one of ordinary skill in the art would have adjusted the pH of the coating composition to be in the range of 3 to 6, as taught by Kolberg, as it would have been recognized within the art to be a suitable pH range for corrosion resistant coating compositions for steel substrates comprising hydrolyzed silanes. 
The sol-gel coating composition of modified Colreavy would have comprised all of the features as set forth above and would have further comprised the coating composition coated onto a galvannealed substrate, and the pH of the coating composition would have been adjusted to be in the range of 3 to 6, thereby meeting the limitations of claims 15 and 17.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colreavy in view of Byrne, Nakagawa, the Handbook of Green Chemicals, and Burger et al. (US 2003/0041779 A1; “Burger”) (previously cited). Scherer is relied upon as an evidentiary reference for the basis of the rejection.
Regarding claims 1 and 20, Colreavy discloses a chromium-free sol-gel coating composition for metal substrates [Abstract; 0086] (claim 1, a chromium-free coating composition for treating a metal-surface). The sol-gel coating composition comprises a hydrolyzed organosilane in the presence of water [Abstract; 0015, 0016, 0030, 0036, 0087], where one of ordinary skill in the art recognizes that the ‘gel’ is formed from polycondensation of the hydrolyzed organosilane. The organosilane is selected from, inter alia, tetraethyl orthosilicate (TEOS) (also, tetraethoxy silane), glycidoxypropyltrimethoxysilane, mercaptopropylmethoxysilane, trimethoxy(vinyl)silane, and aminopropyltriethoxysilane, as well as combinations thereof [0015, 0109, 0112, 0122, 0125]. Colreavy discloses that the organosilane is present in the coating composition in an amount of about 40 weight percent [0277, Example 15; 0279, Example 16] (claim 1, 10-90 percent by weight of a water-based poly condensed silane solution comprising one or more organo-functional silanes).
Colreavy discloses that the coating composition comprises an acid catalyst to hydrolyze the organosilane, such as nitric acid or acetic acid [0016, 0034, 0126-0128]. The acid catalyst is present in the coating composition in an amount of about 4 weight percent [0277, Example 15; 0279, Example 16] (claim 1, 0.5-5 percent by weight of a hydrolyzing agent). 
Colreavy discloses that the coating composition comprises a corrosion inhibitor, that can be any organic or inorganic inhibitor [Abstract; 0007, 0008, 0137, 0141] (claim 1, flash rush inhibitor)
Colreavy discloses that the coating composition further comprises additives, including antimicrobial agents, hardeners, defoaming agents, wetting agents, and crosslinking agents [Abstract; 0018, 0042, 0095-0097, 0137, 0152]. Further, hardeners such as nanoparticles of silica, alumina, or zirconia are added to the sol-gel mixture to impart hard wearing properties and scratch proof properties [0093]. Colreavy also discloses in an alternative embodiment that the colloidal silica Levosil® is present in the coating composition in an amount of 1.00 weight percent [0093, 0283, Example 18] (claim 1, 0.5-20 percent by weight of a pigment). The Examiner notes that the specification does not provide any functionality in terms of the pigment and merely lists species including nano silica and nano alumina as pigments [page 11]. As such, the Examiner is left to presume that the hardener disclosed by Colreavy reads on the pigment limitation. Colreavy discloses that the sol-gel coating is be applied to steel substrates [0186, 0228].
Colreavy is silent regarding the presence and amounts of a curing agent and a film forming agent, respectively, in the sol-gel coating composition, and is also silent regarding the acid catalyst being hydrochloric acid (claim 20). Colreavy is also silent regarding the corrosion inhibitor being selected from a group consisting of C12-C14 (2-benzothiazolylthio) succinic acid tertiary amine salts, ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts and mixtures thereof, as well as the amount of said inhibitor included in the coating composition.
Nakagawa discloses a film forming composition comprising a hydrolysis-condensation product obtained by hydrolyzing and condensing silane monomers in the presence of a basic catalyst and an organic solvent [Abstract; 0012]. The silane inter alia, n-butyldiethanolamine, and is used in an amount of 0.0001 to 1 mol for 1 mol of the silane component [0068, 0072] (claim 1, curing agent). The Examiner notes that Applicant’s description of the curing agent [page 11] is synonymous to the art recognized definition of a catalyst (i.e. used to accelerate the rate of reaction and to reduce the temperature). As such, the Examiner is reasonably interpreting the basic catalyst as meeting the limitation of the claimed curing agent, based on the specification. 
The Examiner notes that 0.0001 to 1 mol of n-butyldiethanolamine for 1 mol of, e.g., TEOS, at the claimed amount of 10 weight percent (lower limit of claim 1), corresponds to 0.00077 to 7.7 weight percent of n-butyldiethanolamine. Further, 0.0001 to 1 mol of n-butyldiethanolamine for 1 mol of TEOS at the claimed amount of 90 weight percent (upper limit of claim 1), corresponds to 0.0069 to 69 weight percent of n-butyldiethanolamine. The implicit weight percent range for the amount of n-butyldiethanolamine relative to the silane component taught by Nakagawa encompasses the presently claimed range.
Byrne discloses a chromium-free coating composition that increases the corrosion resistance of metal to which the coating is applied, such as galvanized steel [Abstract; 0005, 0027]. The coating composition comprises an aqueous solution of hydrolyzed silanes, a stabilizing agent, metal oxides such as colloidal silica, surfactants and water [0027]. The silanes are organofunctional silanes such as, inter alia, vinyltrimethoxysilane and glycidoxypropyltrimethoxysilane [0050, 0057]. Byrne teaches inter alia, polyethylene glycol, and is present in the coating composition in an amount of 3 to 30 weight percent [0086, 0087, 0089] (claim 1, 0.5-30 percent by weight of a film forming agent).
The Handbook of Green Chemicals (hereinafter “The Handbook”), published in 2004, states that it: “is an important source of information for those involved in all aspects of the chemical industry. It addresses the need for industrial formulators and those concerned with safety issues to know which chemicals, as either trade names or generic, can satisfy function and application demands while meeting specific environmental and human safety requirements” [Preface]. Further, “this reference describes more than 9500 trade names, chemicals, and materials that provide one or more of the following green attributes: partially or completely biodegradable, environmentally safe/friendly, EPA Exempt, halogen-free, HAP’s-free, low global warming, low ozone-depleting/nonozone-depleting, low vapor pressure, noncarcinogenic, non-CFC/non-HFC, nonhazardous, nontoxic, recyclable, SARA-nonreportable…,SNAP, and VOC-compliant/low-VOC/VOC-free [Preface]. The Handbook teaches SER-AD® FA 379 (hereinafter “FA 379”), available from Sasol Servo BV (alternatively, Condea Servo), of which is a rust/corrosion inhibitor for aqueous paints/coatings, aqueous industrial primers, and water-reducible alkyds [1077-1078]. The Handbook teaches that FA 379 is nitrite-free, and provides better dried film 12-C14 (2-benzothiazolylthio)succinic acid tertiary amine salts, 10-25% of ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts, 10-25% of zinc salts of branched (C6-C19) fatty acids, < 2.5% of zinc salts of naphthenic acid, and 10-25% of morpholine benzoate [col 6, 27-37].
Burger discloses a composition for coating substrates [0012] comprising an alkoxysilane, a water-containing silica sol, at least one acid, and at least one glycol [0014-0018, 0020-0024]. The alkoxysilane is, inter alia, tetraethoxysilane [0052]. Burger discloses that the coating composition is for coating metallic surfaces such as, inter alia, steel [0059]. Further, the silanes in the composition are prepared by controlled hydrolysis and condensation [0064]. Burger teaches that the composition provides scratch, abrasion, and chemical resistance [0031]. Burger also teaches that the acid component is at least one of, inter alia, nitric acid, acetic acid, or hydrochloric acid [0037]. 
Colreavy, Nakagawa, Byrne, and Burger are all directed toward corrosion-inhibiting coating compositions applied to metal substrates. The Handbook of Green Chemicals is considered an essential reference for formulators in the chemical industry, including in the art of coating compositions, in search of environmentally friendly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sol-gel coating composition of Colreavy by including n-butyldiethanolamine as a basic catalyst for condensation (i.e. a curing agent) in an amount of 0.0001 to 1 mol relative to 1 mol of the organosilane, as taught by Nakagawa, in order to accelerate the rate of the condensation reaction and decrease the reaction temperature.
It also would have been obvious to have included 3 to 30 weight percent of polyethylene glycol (film forming agent) as taught by Byrne, in order to retard the precipitation of the condensate and increase the coating stability over a longer period of time. 
Further, it would have been obvious before the effective filing date to have utilized SER-AD® FA 379, in an amount of 0.1 to 0.6 wt.% (relative to the total weight of the coating composition), as taught by The Handbook of Green Chemicals, as the corrosion inhibitor in the (aqueous) sol-gel coating composition of Colreavy, as SER-AD® FA 379 would have been recognized within the art as an environmentally friendly, aqueous, flash rust corrosion inhibitor for aqueous paints and coatings (see MPEP 2144.07) that provides superior corrosion protection. 
Additionally, it would have been obvious to one of ordinary skill in the art to have utilized hydrochloric acid as the acid component, as taught by Burger, as it would have been art recognized as a suitable equivalent acid catalyst (see MPEP 2144.06 (II) and MPEP 2144.07). 
The sol-gel coating composition of modified Colreavy would have comprised all of the components as set forth above, and would have further comprised 0.00077 to 69 weight percent of n-butyldiethanolamine (claim 1, curing agent), 3 to 30 weight percent of polyethylene glycol (claim 1, curing agent), from 0.1 to 0.6 wt.% of SER-AD® FA 379 as the flash rust corrosion inhibitor (claim 1, flash rust inhibitor), and hydrochloric acid as the acid catalyst (claim 20). 
The Examiner notes that in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (see MPEP 2144.05(I)). 
Since FA 379 includes 20-50 wt.% total (i.e., 10-25 wt.% + 10-25 wt.%) of C12-C14 (2-benzothiazolylthio)succinic acid tertiary amine salts and ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts, and is included in the sol-gel coating composition in an amount of 0.1 to 0.6 wt.%, through simple calculation, the total amount of both C12-C14 (2-benzothiazolylthio)succinic acid tertiary amine salts and ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts would have been from 0.02 to 0.3 wt.% relative to the total weight of the sol-gel coating composition, of which overlaps and therefore renders obvious the claimed range of 0.1 to 3 wt.% (see MPEP 2144.05(I)). In other words, the aforesaid salts that comprise 20-50 wt.% of FA 379 read on the claimed flash rust inhibitor species, and since the claimed coating composition utilizes open claim language, i.e., ‘comprising’, the other components included in FA 379 in the sol-gel coating composition of modified Colreavy are thus within the scope of Applicant’s claimed coating composition. 

Claims 1, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Colreavy in view of Byrne, Nakagawa, and the Handbook of Green Chemicals. Scherer is relied upon as an evidentiary reference for the basis of the rejection. 
Regarding claims 1, 22, and 23, Colreavy discloses a chromium-free sol-gel coating composition for a metal substrate that confers the properties of corrosion resistance, barrier protection, and high adhesion to the metal substrate [Abstract; 0086] (claim 1, a chromium-free coating composition for treating a metal-surface). The sol-gel coating composition comprises a hydrolyzed organosilane in the presence of water [Abstract; 0015, 0016, 0030, 0036, 0087], where one of ordinary skill in the art recognizes that the ‘gel’ is formed from polycondensation of the hydrolyzed organosilane. The organosilane is selected from, inter alia, tetraethyl orthosilicate (TEOS) (also, tetraethoxy silane), glycidoxypropyltrimethoxysilane, mercaptopropylmethoxysilane, trimethoxy(vinyl)silane, and aminopropyltriethoxysilane, as well as combinations thereof [0015, 0109, 0112, 0122, 0125]. Colreavy discloses that the organosilane is present in the coating composition in an amount of about 40 weight percent [0277, Example 15; 0279, Example 16] (claim 1, 10-90 percent by weight of a water-based poly condensed silane solution comprising one or more organo-functional silanes).
Colreavy discloses that the coating composition comprises an acid catalyst to hydrolyze the organosilane, such as nitric acid or acetic acid [0016, 0034, 0126-0128]. The acid catalyst is present in the coating composition in an amount of about 4 weight (claim 1, 0.5-5 percent by weight of a hydrolyzing agent). 
Colreavy discloses that the coating composition comprises a corrosion inhibitor that can be any organic or inorganic inhibitor [Abstract; 0007, 0008, 0137, 0141] (claim 1, flash rust inhibitor).
Colreavy discloses that the coating composition can further comprises additives, including antimicrobial agents, pigments, defoaming agents, wetting agents, and crosslinking agents [Abstract; 0018, 0042, 0095-0097, 0137, 0152]. Colreavy discloses that the sol-gel coating is be applied to steel substrates [0186, 0228].
Colreavy is silent regarding the presence and amounts of a curing agent and film forming agent, respectively, as well as the amount and species of pigments in the sol-gel coating composition. Colreavy is also silent regarding the corrosion inhibitor being selected from a group consisting of C12-C14 (2-benzothiazolylthio) succinic acid tertiary amine salts, ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts and mixtures thereof, as well as the amount of said inhibitor included in the coating composition.
Nakagawa discloses a film forming composition comprising a hydrolysis-condensation product obtained by hydrolyzing and condensing silane monomers in the presence of a basic catalyst and an organic solvent [Abstract; 0012]. The silane monomers include organo-functional silanes including vinyltrimethoxysilane, glycixodypropyltrimethoxysilane and ethyltriethoxysilane [0048, 0049]. Nakagawa teaches that the basic catalyst for condensation is, inter alia, n-butyldiethanolamine, and is used in an amount of 0.0001 to 1 mol for 1 mol of the silane component [0068, 0072] (claim 1, curing agent). The Examiner notes that Applicant’s description of the curing agent [page 11] is synonymous to the art recognized definition of a catalyst (i.e. used to accelerate the rate of reaction and to reduce the temperature). As such, the Examiner is reasonably interpreting the basic catalyst as meeting the limitation of the claimed curing agent, based on the specification. 
The Examiner notes that 0.0001 to 1 mol of n-butyldiethanolamine for 1 mol of, e.g., TEOS, at the claimed amount of 10 weight percent (lower limit of claim 1), corresponds to 0.00077 to 7.7 weight percent of n-butyldiethanolamine. Further, 0.0001 to 1 mol of n-butyldiethanolamine for 1 mol of TEOS at the claimed amount of 90 weight percent (upper limit of claim 1), corresponds to 0.0069 to 69 weight percent of n-butyldiethanolamine. The implicit weight percent range for the amount of n-butyldiethanolamine relative to the silane component taught by Nakagawa encompasses the presently claimed range.
Byrne discloses a chromium-free coating composition that increases the corrosion resistance of metal to which the coating is applied, such as galvanized steel [Abstract; 0005, 0027]. The coating composition comprises an aqueous solution of hydrolyzed silanes, a stabilizing agent, colloidal oxides, surfactants, water and an additional organosilicon compound [0027, 0079, 0090]. The silanes are organofunctional silanes such as, inter alia, vinyltrimethoxysilane and glycidoxypropyltrimethoxysilane [0050, 0057]. Byrne teaches that the additional organosilicon compounds promote adhesion and inhibit corrosion of the metal substrate [0090]. Byrne also teaches that the additional organosilicon compound is, inter alia, tetraethyl orthosilicate [0091], and is included in the coating composition in an amount (claim 1, 0.5-30 percent by weight of a film forming agent). The Examiner notes that ethyl silicate is a common name for tetraethyl orthosilicate, which is also known as tetraethoxysilane. Further, Byrne teaches that colloidal oxides are useful as components that improve the adhesion and add to the shelf stability of the coating composition, and well as aide in corrosion inhibition [0078]. Byrne teaches that suitable colloidal oxides for use include silica sol, and metal oxide sols such as zinc oxide and cerium oxide nitrate [0079-0081], and are included in the coating composition in an amount from 0.001 to 36 weight percent [0082]. 
The Examiner notes that the specification does not provide any functionality in terms of the pigment and merely lists species including nano silica, nano alumina, nano zinc oxide, and nano cerium oxide as pigments [page 11]. As such, the Examiner is left to presume that the colloidal oxides disclosed by Byrne read on the pigment limitation. 
The Handbook of Green Chemicals (hereinafter “The Handbook”), published in 2004, states that it: “is an important source of information for those involved in all aspects of the chemical industry. It addresses the need for industrial formulators and those concerned with safety issues to know which chemicals, as either trade names or generic, can satisfy function and application demands while meeting specific environmental and human safety requirements” [Preface]. Further, “this reference describes more than 9500 trade names, chemicals, and materials that provide one or more of the following green attributes: partially or completely biodegradable, environmentally safe/friendly, EPA Exempt, halogen-free, HAP’s-free, low global warming, low ozone-depleting/nonozone-depleting, low vapor pressure, noncarcinogenic, non-CFC/non-HFC, nonhazardous, nontoxic, recyclable, SARA-12-C14 (2-benzothiazolylthio)succinic acid tertiary amine salts, 10-25% of ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts, 10-25% of zinc salts of branched (C6-C19) fatty acids, < 2.5% of zinc salts of naphthenic acid, and 10-25% of morpholine benzoate [col 6, 27-37].
Colreavy, Nakagawa, and Byrne are all directed toward corrosion-inhibiting coating compositions applied to metal substrates. The Handbook of Green Chemicals is considered an essential reference for formulators in the chemical industry, including in the art of coating compositions, in search of environmentally friendly chemicals, and is thus considered an overarching/analogous reference relative the aforementioned references directed toward corrosion inhibiting coating compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sol-gel coating composition of Colreavy by including n-butyldiethanolamine as a basic catalyst for condensation (i.e. a curing agent) in an amount of 0.0001 to 1 mol relative to 1 mol of the organosilane, as taught by Nakagawa, in order to accelerate the rate of the condensation reaction and decrease the reaction temperature.
It also would have been obvious before the effective filing date to have included 0.01 to 15 weight percent of ethyl silicate (film forming agent) and 0.001 to 36 weight percent of colloidal zinc oxide or cerium nitrate (pigment) as taught by Byrne, in the coating composition, in order to increase adhesion to, and increase the corrosion resistance of the substrate, and to improve the adhesion and add to the shelf stability of the coating composition, respectively.
Further, it would have been obvious before the effective filing date to have utilized SER-AD® FA 379, in an amount of 0.1 to 0.6 wt.% (relative to the total weight of the coating composition), as taught by The Handbook of Green Chemicals, as the corrosion inhibitor in the (aqueous) sol-gel coating composition of Colreavy, as SER-AD® FA 379 would have been recognized within the art as an environmentally friendly, aqueous, flash rust corrosion inhibitor for aqueous paints and coatings (see MPEP 2144.07) that provides superior corrosion protection. 
The sol-gel coating composition of modified Colreavy would have comprised all of the components as set forth above, and would have further comprised 0.00077 to 69 weight percent of n-butyldiethanolamine (claim 1, curing agent), 0.01 to 15 weight percent of ethyl silicate (claim 1, film forming agent; claim 22, species), from 0.1 to 0.6 wt.% of SER-AD® FA 379 as the flash rust corrosion inhibitor (claim 1, flash rust inhibitor, species thereof), and 0.001 to 36 weight percent of colloidal zinc oxide or cerium nitrate (claim 1, pigment; claim 23, species of pigment)
The Examiner notes that in the case where the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I))
Since FA 379 includes 20-50 wt.% total (i.e., 10-25 wt.% + 10-25 wt.%) of C12-C14 (2-benzothiazolylthio)succinic acid tertiary amine salts and ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts, and is included in the sol-gel coating composition in an amount of 0.1 to 0.6 wt.%, through simple calculation, the total amount of both C12-C14 (2-benzothiazolylthio)succinic acid tertiary amine salts and ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts would have been from 0.02 to 0.3 wt.% relative to the total weight of the sol-gel coating composition, of which overlaps and therefore renders obvious the claimed range of 0.1 to 3 wt.% (see MPEP 2144.05(I)). In other words, the aforesaid salts that comprise 20-50 wt.% of FA 379 read on the claimed flash rust inhibitor species, and since the claimed coating composition utilizes open claim language, i.e., ‘comprising’, the other components included in FA 379 in the sol-gel coating composition of modified Colreavy are thus within the scope of Applicant’s claimed coating composition.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Colreavy in view of Byrne, Nakagawa, and the Handbook of Green Chemicals (all references previously cited). Scherer (previously cited) is relied upon as an evidentiary reference for the basis of the rejection.
Regarding claims 24 and 25, the rejection of claims 1 and 19 under 35 U.S.C. 103 over Colreavy in view of Byrne, Nakagawa, and the Handbook of Green Chemicals, 12-C14 (2-benzothiazolylthio)succinic acid tertiary amine salts and ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts, said components including 10-25% of zinc salts of branched (C6-C19) fatty acids, < 2.5% of zinc salts of naphthenic acid, and 10-25% of morpholine benzoate). Furthermore, the specification indicates that the aforesaid “other components” are suitable for use as individual flash rust inhibitors, as well as mixtures thereof [pages 10 and 11 of specification filed 31 March 2016]. Therefore, it is clear that the other components included in FA 379 of the sol-get coating composition of modified Colreavy would not have affected the basic and novel characteristics of the invention, as disclosed by Applicant, and as such are encompassed within the scope of the claim as defined by the transitional phrase “consisting essentially of”. Additionally, it is also noted that MPEP 2111.03(III) sets forth that if Applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of”, Applicant bears the burden of showing . 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Colreavy in view of Byrne, Nakagawa, Lewis et al. (US 6,059,867; “Lewis”) (newly cited), and Kramer et al. (Kramer, Andreas, and Jean-Pierre Wolf. “Organic Corrosion Inhibitors.” CHIMIA International Journal for Chemistry, vol. 48, no. 9, 1994, pp. 420–422.; “Kramer”) (newly cited, copy provided herewith).
Regarding claim 26, Colreavy discloses a chromium-free sol-gel coating composition for a metal substrate that confers the properties of corrosion resistance, barrier protection, and high adhesion to the metal substrate [Abstract; 0086]. The sol-gel coating composition comprises a hydrolyzed organosilane in the presence of water [Abstract; 0015, 0016, 0030, 0036, 0087], where one of ordinary skill in the art recognizes that the ‘gel’ is formed from polycondensation of the hydrolyzed organosilane. The organosilane is selected from, inter alia, tetraethyl orthosilicate (TEOS) (also, tetraethoxy silane), glycidoxypropyltrimethoxysilane, mercaptopropylmethoxysilane, trimethoxy(vinyl)silane, and aminopropyltriethoxysilane, as well as combinations thereof [0015, 0109, 0112, 0122, 0125]. Colreavy discloses that the organosilane is present in the coating composition in an amount of about 40 weight percent [0277, Example 15; 0279, Example 16] (claim 26, 10-90 percent by weight of a water-based poly-condensed silane solution comprising one or more organo-functional silanes)
Colreavy discloses that the coating composition comprises an acid catalyst to hydrolyze the organosilane, such as nitric acid or acetic acid [0016, 0034, 0126-0128]. The acid catalyst is present in the coating composition in an amount of about 4 weight percent [0277, Example 15; 0279, Example 16] (claim 26, 0.5-5 percent by weight of a hydrolyzing agent). The Examiner notes that Colreavy also discloses that basic catalysts may also be used [0126]. 
Colreavy discloses that the coating composition comprises a corrosion inhibitor that can be any organic or inorganic inhibitor [Abstract; 0007, 0008, 0137, 0141, 0143] (flash rust inhibitor).
Colreavy discloses that the coating composition may further comprise additives, including hardeners, defoaming agents, wetting agents, and crosslinking agents [Abstract; 0018, 0042, 0095-0097, 0137, 0152]. Further, hardeners such as nanoparticles of silica, alumina, or zirconia are added to the sol-gel mixture to impart hard wearing properties and scratch proof properties [0093]. Colreavy also discloses in an alternative embodiment that the colloidal silica Levosil® is present in the coating composition in an amount of 1.00 weight percent [0093, 0283, Example 18] (claim 26, 0.5-20 percent by weight of a pigment). The Examiner notes that the specification does not provide any functionality in terms of the pigment and merely lists species including nano silica and nano alumina as pigments [page 11]. As such, the Examiner is left to presume that the hardener disclosed by Colreavy reads on the pigment limitation.
Colreavy discloses that the sol-gel coating can be applied to steel substrates, wherein the coating thickness is 3.5 (±0.5) µm [0186, 0228]. 
Colreavy is silent regarding the presence and amounts of a curing agent and a film forming agent, respectively, in the sol-gel coating composition, as well as a specific amount and species of defoamer present in the coating composition. Colreavy is also silent regarding the corrosion inhibitor being selected from a group consisting of C12-C14 (2-benzothiazolylthio) succinic acid tertiary amine salts, ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts and mixtures thereof, as well as the amount of said inhibitor included in the coating composition. 
Nakagawa discloses a film forming composition comprising a hydrolysis-condensation product obtained by hydrolyzing and condensing silane monomers in the presence of a basic catalyst and an organic solvent [Abstract; 0012]. The silane monomers include organo-functional silanes including vinyltrimethoxysilane, glycixodypropyltrimethoxysilane and ethyltriethoxysilane [0048, 0049]. Nakagawa teaches that the basic catalyst for condensation is, inter alia, n-butyldiethanolamine, and is used in an amount of 0.0001 to 1 mol for 1 mol of the silane component [0068, 0072] (curing agent). The Examiner notes that Applicant’s description of the curing agent [page 11] is synonymous to the art recognized definition of a catalyst (i.e. used to accelerate the rate of reaction and to reduce the temperature). As such, the Examiner is reasonably interpreting the basic catalyst as meeting the limitation of the claimed curing agent, based on the specification. 
The Examiner notes that 0.0001 to 1 mol of n-butyldiethanolamine for 1 mol of, e.g., TEOS, at the claimed amount of 10 weight percent (lower limit of claim 26), corresponds to 0.00077 to 7.7 weight percent of n-butyldiethanolamine. Further, 0.0001 to 1 mol of n-butyldiethanolamine for 1 mol of TEOS at the claimed amount of 90 weight (0.05 to 5 percent by weight of a curing agent).
Byrne discloses a chromium-free coating composition that increases the corrosion resistance of metal to which the coating is applied, such as galvanized steel [Abstract; 0005, 0027]. The coating composition comprises an aqueous solution of hydrolyzed silanes, a stabilizing agent, metal oxides such as colloidal silica, surfactants and water [0027]. The silanes are organofunctional silanes such as, inter alia, vinyltrimethoxysilane and glycidoxypropyltrimethoxysilane [0050, 0057]. Byrne teaches that the stabilizing agent retards the precipitation or gelation of the condensate, and provides for a period of stability for the coating composition which is five times that of an equivalent coating composition without the added stabilizing agent [0083-0085]. Further, Byrne teaches that the stabilizing agent comprises glycols, including, inter alia, polyethylene glycol, and is present in the coating composition in an amount of 3 to 30 weight percent [0086, 0087, 0089] (0.5-30 percent by weight of a film forming agent). Byrne also teaches that organic surfactants are included in the composition to aid in the wetting and leveling of the coating, wherein the surfactant is, inter alia, silicone based, and is present in the composition in an amount of 0.01 to 5 weight percent [0093-0095] (2 percent by weight or less of a defoamer and leveling agent, wherein said defoamer and leveling agent is a silicon solution or a derivative of a silicon solution). The Examiner notes that Applicant’s specification is silent regarding any description of the 
Lewis discloses a non-chromate (i.e., chromium-free), corrosion inhibiting composition for metal surfaces [Abstract; col 1, 12-18; col 3, 33-37, 42-48]. The composition includes a polymer matrix which adheres to metal substrates and is capable of placing inhibitors included in the composition in close proximity to the metal surface, and may also include ancillary ingredients including pigments, rheological agents, and other performance additives [col 3, 40-48]. Lewis teaches that suitable corrosion inhibitors include C6 to C24 tertiary amine salts of (2-benzothiazolylthio)succinic acid [col 4, 1-5], of which can also be mixed with other inhibitors if desired. As such, Lewis reasonably teaches that the aforesaid amine salts of (2-benzothiazolylthio)succinic acid were recognized in the art as suitable corrosion inhibitors for replacement of chromium-based inhibitors in chromium-free coating compositions for metal substrates. Furthermore, Lewis teaches that the aforesaid inhibitor is suitable for inclusion into water-containing compositions [col 5, 67; col 6, 1-5]. 
Kramer teaches that corrosion inhibitors are commonly added in small amounts to organic coatings to effectively decrease the attack by the environment on the metal [page 420, Introduction]. Kramer teaches that development of organic corrosion inhibitors has been driven by the environmental regulations stipulating the reduction or elimination of the use of chromates as corrosion inhibitors [page 420, Corrosion Inhibitors for Coatings]. Kramer teaches that organic corrosion inhibitors are included in 
Colreavy, Nakagawa, Byrne, Lewis, and Kramer are all directed toward chromium-free corrosion-inhibiting coating compositions intended for application on metal substrates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sol-gel coating composition of Colreavy by including n-butyldiethanolamine as a basic catalyst for condensation (curing agent) in an amount of 0.0001 to 1 mol relative to 1 mol of the organosilane, as taught by Nakagawa, in order to accelerate the rate of the condensation reaction and decrease the reaction temperature.
It also would have been obvious before the effective filing date to have included 3 to 30 weight percent of polyethylene glycol (film forming agent) and 0.01 to 5 weight percent of a silicone-based surfactant (defoamer and leveling agent)
Lastly, it would have been obvious before the effective filing date to have utilized C6 to C24 tertiary amine salts of (2-benzothiazolylthio)succinic acid, taught by Lewis, as the corrosion inhibitor in the (aqueous) sol-gel coating composition of Colreavy, in an amount of 0.5 to 5 wt.%, taught by Kramer, as the aforesaid amine salts of the acid would have been recognized within the art as suitable corrosion inhibitors for inclusion in water-based, chromium-free, corrosion-inhibiting coating compositions intended for protecting metal substrates (see MPEP 2144.07), would additionally have been recognized as a functional equivalent inhibitor for replacing chromium-based inhibitors (see MPEP 2144.06(II)), as taught by both Colreavy and Kramer, where the aforesaid amount range would have provided the desired (high) efficiency of inhibition and/or would have been recognized as a suitable amount for the aforesaid purpose (see MPEP 2144.07). In addition, it would have been further obvious to have done so as Kramer teaches that the amine salts of 2-benzothiazolylthio)succinic acid have a low toxicity, are compatible with a wide range of resins, and can be easily incorporated as either liquid or solids. 
The sol-gel coating composition of modified Colreavy would have comprised all of the components as set forth above, and would have further comprised 0.00077 to 69 weight percent of n-butyldiethanolamine (0.05 to 5 weight percent curing agent), 3 to 30 weight percent of polyethylene glycol (0.5 to 30 weight percent film forming agent), 0.01 to 5 weight percent of a silicone-based surfactant (2 percent by weight or less of a defoamer and leveling agent; said defoamer/leveling agent being a silicon solution or derivative of a silicon solution), and from 0.5 to 5 wt.% of C6 to C24 tertiary amine salts of (2-benzothiazolylthio)succinic acid as the flash rust corrosion inhibitor. Given that the 
The Examiner notes that in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (see MPEP 2144.05(I)). 
With respect to the recitation in the preamble of the claim of “the coating composition consisting of”, it is noted that ‘consisting of’ serves to limit the coating composition to the components recited in claim 26, that is, the silane solution comprising one or more organo-functional silanes; the hydrolyzing agent; the flash rush inhibitor; the curing agent; the film forming agent; the pigment; the defoamer/leveling agent; and water. However, the preamble does not limit each of the aforesaid individual components. For example, the “curing agent” could include multiple, different species of curing agents; the silane solution can comprise multiple, different organosilanes. As set forth above, Colreavy discloses that the only required
Therefore, the coating composition of modified Colreavy as set forth above, which consists of the water-based organosilane and the organometallic precursor included therewith; the acid catalyst hydrolyzing agent; the corrosion (flash rust) inhibitor; the curing agent; the film forming agent; the defoamer/leveling agent; and the pigment reads on the limitations of claim 26. 

Response to Arguments
Applicant’s arguments, see Remarks filed 20 October 2020, page 7, with respect to the objection to claim 1 previously set forth in the Final Office Action, have been fully considered and are found persuasive. The aforesaid objection has been withdrawn due to amendments remedying the issues. The Examiner thanks Applicant for implementing the suggested amendments.
Applicant’s remaining arguments, see Remarks pages 7-13, have been fully considered by the Examiner but are not found persuasive. 
On pages 8-10 of the Remarks, with respect to the rejection of the claims under 35 U.S.C. 103 over Colreavy in view of Byrne, Nakagawa, and the Handbook of Green Chemicals, as evidenced by Scherer, previously set forth in the Final Office Action (and maintained herein), Applicant asserts that there is no motivation provided in the grounds of rejection to include FA 379 taught by the Handbook in the sol-gel coating composition of Colreavy, and as such, one of ordinary skill in the art would not have found said modification obvious. However, the Handbook of Green Chemicals effectively establishes that FA 379 was recognized in the art before the effective filing date of the invention to be an organic, environmentally friendly, water- based, flash-rust corrosion prima facie obvious (see MPEP 2144.07). Additionally, the Handbook of Green Chemicals teaches that FA 379 provides “superior corrosion protection”, of which was cited on the record by the Examiner and further constitutes sufficient motivation for the aforesaid modification. In view of the foregoing, and in the absence of any factually supported technically reasoning or evidence as to why one of ordinary skill in the art would not have made the aforesaid modification, Applicant’s argument is not found persuasive.
In addition to the foregoing, on page 10 of the Remarks, Applicant further asserts that the Examiner has not considered whether the FA 379 could be seamlessly incorporated into the coating composition of Colreavy, because Colreavy discloses that the corrosion inhibitor functions as a chelator for the organometallic precursor, and thus there is no indication that FA 379 would be capable of providing said function given that the Handbook of Green Chemicals does not indicate as such and does not disclose that FA 379 could be incorporated into sol-gel coatings such as those of Colreavy. However, Colreavy discloses that the corrosion inhibitor may be the chelating agent [0087]; the corrosion inhibitor may be an organic inhibitor [0141]; expressly states “Organic inhibitors have been established as being compatible with organosilane based sol-gel systems as they can be added to solutions prior to cross-linking and film formation” [0143]; and further, teaches that suitable inhibitors include, but are not limited to 5-12-C14 (2-benzothiazolylthio)succinic acid tertiary amine salts included in FA 379. For at least these reasons, with particular emphasis placed on the fact that Colreavy expressly states that organic corrosion inhibitors have been established as being compatible with organosilane sol-gel coating compositions, and in the absence of factually supported technical reasoning or evidence which indicates that the aforesaid amine salts of FA 379 could not function as disclosed by Colreavy, Applicant’s argument is not found persuasive. 
On page 11 of the Remarks, with respect to new claim 24 and dependent claim 25, Applicant asserts that the use of the transitional phrase “consisting essentially of” in the preamble of claim 24 excludes other components from being present in the coating composition and thus excludes inhibitor species which are not listed in the claim from being present in the composition (such as those species included in FA 379, including 10-25% of zinc salts of branched (C6-C19) fatty acids, < 2.5% of zinc salts of naphthenic acid, and 10-25% of morpholine benzoate). However, this is not found persuasive for the reasons set forth above in the rejection of claims 24 and 25 under 35 U.S.C. 103 (see paragraphs 85 and 86). The transitional phrase “consisting essentially of” is interpreted as “comprising” because Applicant’s specification does not set forth the basic and novel characteristics of the claimed invention which would be affected by the inclusion of additional steps or components intended to be excluded by the use of said phrase (see MPEP 2111.03(III)). Additionally, it is noted that Applicant’s specification explicitly discloses that the additional components included in FA 379, set forth above, intended to be excluded by the use of the phrase “consisting essentially of”, are suitable not affect the basic and novel characteristics of the claimed invention. For these reasons, Applicant’s argument is not found persuasive.
On pages 11-13 of the Remarks, Applicant asserts that the grounds of rejection set forth under 35 U.S.C. 103 over Colreavy in view of Nakagawa, Byrne, and the Handbook of Green Chemicals, as evidenced by Scherer, does not read on new independent claim 26 based on the use of the transitional phrase “consisting of” in the preamble. The Examiner agrees – the phrase “consisting of”, in addition to the claimed flash rust inhibitor being ‘selected from the group consisting of”, excludes flash rush inhibitors other than those claimed from being present in the coating composition, such as the aforesaid additional components included in FA 379. However, it is noted that the aforesaid grounds of rejection are not applied against claim 26 herein. Rather, new grounds of rejection have been set forth in view of newly cited prior art to Lewis and Kramer. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.
US 2009/0099694 to Trevino, III et al. – teaches that compounds of (2-benzothiazolylthio)butanedioic acid with C12 to C14 tertiary alkylamines are known flash rust inhibitors, and that said compounds are functionally equivalent to other flash rust inhibitors including, inter alia, sodium nitrite [0061]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782      


/LEE E SANDERSON/Primary Examiner, Art Unit 1782